IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,832-01


                         EX PARTE MARTIN GORMLEY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1469800-A IN THE 184TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of super-aggravated sexual assault of a child and sentenced to forty-

four years’ imprisonment. The First Court of Appeals affirmed his conviction. Gormley v. State, No.

01-16-00717-CR (Tex. App.—Nov. 16, 2017) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       In a single ground, Applicant contends that he was denied his right to file a petition for

discretionary review (PDR). The trial court made findings of fact and conclusions of law but did not

determine whether Applicant was entitled to an out-of-time PDR. Based on the totality of the record,

we conclude that Applicant is entitled to an out-of-time PDR.
                                                                                                  2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time PDR of the judgment

of the First Court of Appeals in cause number 01-16-00717-CR. Should Applicant decide to file a

PDR, he must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: October 21, 2020
Do not publish